Exhibit 10.14

 

RAPT Therapeutics, Inc.

 

Amended and Restated Non-Employee Director Compensation Policy

 

September 26, 2019

 

 

Each member of the Board of Directors (the “Board”) of RAPT Therapeutics, Inc.
(the “Company”) who is a non-employee director of the Company (each such member,
a “Non-Employee Director”) will receive the compensation described in this
Amended and Restated Non-Employee Director Compensation Policy (the “Director
Compensation Policy”) for his or her Board service.

The Director Compensation Policy will be effective as of September 26, 2019 (the
“Effective Date”). The Director Compensation Policy may be amended at any time
in the sole discretion of the Board or the Compensation Committee of the Board.

 

A Non-Employee Director may decline all or a portion of his or her compensation
by giving notice to the Company prior to the date cash is to be paid or equity
awards are to be granted, as the case may be.

 

Annual Cash Compensation

Commencing at the beginning of the first calendar quarter following the
Effective Date, each Non-Employee Director will receive the cash compensation
set forth below for service on the Board. The annual cash compensation amounts
will be payable in equal quarterly installments, in arrears no later than 30
days following the end of each quarter in which the service occurred, prorated
for any partial quarter of service. All annual cash fees are vested upon
payment. In addition, each Non-Employee Director may elect to receive all of the
annual cash compensation set forth below that the Non-Employee Director is
eligible to earn beginning with the fiscal year commencing on January 1, 2020
and each subsequent fiscal year in the form of stock options granted pursuant to
the Company’s 2019 Equity Incentive Plan, as amended from time to time, or any
successor plan (the “Plan”) subject to the terms and conditions as set forth
below.

 

1.

Annual Board Service Retainer:

 

(a)

All Non-Employee Directors: $35,000

 

(b)

Chair of the Board (as applicable): $30,000 (in addition to above)

 

2.

Annual Committee Member Service Retainer:

 

 

(a)

Member of the Audit Committee: $12,500

 

(b)

Member of the Compensation Committee: $5,000

 

(c)

Member of the Nominating and Corporate Governance Committee: $4,000

 

3.

Annual Committee Chair Service Retainer (in lieu of Committee Member Service
Retainer):

 

 

(a)

Chair of the Audit Committee: $25,000

 

(b)

Chair of the Compensation Committee: $10,000

 

(c)

Chair of the Nominating and Corporate Governance Committee: $8,000

 

--------------------------------------------------------------------------------

 

Timing of Elections Regarding Annual Cash Compensation; Time and Form of Payment

 

1.Current Non-Employee Directors: If a Non-Employee Director’s service as a
Non-Employee Director commences prior to the beginning of a fiscal year, then
the Non-Employee Director must make an election, prior to the beginning of such
fiscal year, to receive the Non-Employee Director’s (i) Annual Board Service
Retainer(s) for such fiscal year and (ii) any Annual Committee Member Service
Retainer(s) or Annual Committee Chair Service Retainer(s) that is or may become
payable for such fiscal year (each, a “Retainer”) in the form of either cash or
stock options.  The Retainer(s) will be paid or granted as follows:

 

 

•

Cash: If the Non-Employee Director elects to receive the Retainers in cash, the
Retainers will be paid in the form of cash in arrears in equal installments over
the applicable number of fiscal quarters during such fiscal year, with payment
occurring on the last day of the applicable fiscal quarter (i.e., March 31st,
June 30th, September 30th or December 31st).

 

 

•

Stock Options: If the Non-Employee Director elects to receive the Retainers in
the form of stock options, such stock options will automatically, and without
further action by the Board or Committee of the Board, be granted on the last
business day in March of such fiscal year.  Any such award will vest as follows:
(i) 25% will vest on the last day of the first fiscal quarter during such fiscal
year; and (ii) 25% will vest on the last day of each subsequent fiscal quarter
during such fiscal year, provided that the Non-Employee Director is in service
as a Director on the first day of the fiscal quarter of the applicable scheduled
vesting date.  Notwithstanding the foregoing, if the Non-Employee Director
becomes a member of a Committee, Chair of a Committee or Chair of the Board
after the last business day in March of such fiscal year, then the portion (if
any) of his or her Annual Committee Member Service Retainer, Annual Committee
Chair Service Retainer or Chair of the Board Service Retainer, as applicable,
that is to be granted in the form of stock options will automatically, and
without further action by the Board or Committee of the Board,  be granted on
the third business day after the date that the Non-Employee Director becomes a
member of a Committee, Chair of a Committee or Chair of the Board, as
applicable.  Any such award will vest in equal installments as follows: (i) the
first installment will vest on the last day of the fiscal quarter of the date of
grant; and (ii) any remaining installment(s) will vest on the last day of any
subsequent fiscal quarter(s) during such fiscal year, provided that the
Non-Employee Director is in service as a Director on the first day of the fiscal
quarter of the applicable scheduled vesting date.

 

2.New Non-Employee Directors: If a Non-Employee Director’s service as a
Non-Employee Director commences on or after the beginning of a fiscal year, then
the Non-Employee Director must make an election, within 30 days following the
commencement of such service, with respect to his or her Retainers that are or
may become payable for such fiscal year; provided, however, that (a) such
election will be applicable only to the portion of the applicable Retainer
payable for any fiscal quarter during such fiscal year that begins after the
date of such election, and (b) no such election may be made if such service
commences during the final fiscal quarter of such fiscal year.  Each such
Retainer will be paid or granted as follows:

 

 

•

Cash:  If the Non-Employee Director elects to receive the Retainers in cash,
Retainers with respect to any fiscal quarter during such fiscal year that begins
after the date of such election will be paid in the form of cash in arrears in
equal installments over the applicable number of fiscal quarters during such
fiscal year, with payment occurring on the last day of the applicable fiscal
quarter.

 

 

•

Stock Options:  If the Non-Employee Director elects to receive the Retainers in
the form of stock options, with respect to any fiscal quarter during such fiscal
year that begins after the date

--------------------------------------------------------------------------------

 

 

of such election, such stock options will automatically, and without further
action by the Board or Committee of the Board, be granted on the first business
day of the first fiscal quarter that begins after the date of such
election.  Any such award will vest in equal installments as follows: (i) the
first installment will vest on the last day of the fiscal quarter of the date of
grant; and (ii) any remaining installment(s) will vest on the last day of any
subsequent fiscal quarter(s) during such fiscal year, provided that the
Non-Employee Director is in service as a Director on the first day of the fiscal
quarter of the applicable scheduled vesting date.  Notwithstanding the
foregoing, if the Non-Employee Director becomes a member of a Committee, Chair
of a Committee or Chair of the Board after the first business day of the first
fiscal quarter that begins after the date of such election, then the portion (if
any) of his or her Annual Committee Member Service Retainer, Annual Committee
Chair Service Retainer or Chair of the Board Service Retainer, as applicable,
that is to be granted in the form of stock options, will automatically, and
without further action by the Board or Committee of the Board, be granted on the
third business day after the date that the Non-Employee Director becomes a
member of a Committee, Chair of a Committee or Chair of the Board, as
applicable.  Any such award will vest in equal installments as follows: (i) the
first installment will vest on the last day of the fiscal quarter of the date of
grant; and (ii) any remaining installment(s) will vest on the last day of any
subsequent fiscal quarter(s) during such fiscal year, provided that the
Non-Employee Director is in service as a Director on the first day of the fiscal
quarter of the applicable scheduled vesting date.

 

Terms of Elections Regarding Annual Cash Compensation:

 

•

Once an election is submitted for a fiscal year, it will be irrevocable with
respect to such fiscal year.

 

•

A Non-Employee Director must submit a new election for each fiscal year.

 

•

Elections with respect to a Non-Employee Director’s Retainers must be allocated
100% in either cash or stock options.  A Non-Employee Director may not make an
election to receive cash or stock options with respect to an individual Retainer
or any portion thereof.

 

Terms of Stock Options Granted Pursuant to Elections:

 

•

Any stock options granted pursuant to a Non-Employee Director’s election will be
granted under the Plan and will be subject to the terms and conditions of (i)
this Director Compensation Policy, (ii) the Plan and (iii) the form stock option
grant notices and agreements approved by the Board for the grant of such awards
to Non-Employee Directors.

 

•

The actual number of shares subject to any stock options granted pursuant to
this Director Compensation Policy and a Non-Employee Director’s election to
receive the Retainers in the form of stock options will be determined by
dividing the Retainers by the “fair value” of a share of the Company’s common
stock on the last business day in March of the fiscal year in which the stock
option is granted, determined using the Black-Scholes model regularly used by
the Company.

 

•

The shares subject to any stock options granted pursuant to a Non-Employee
Director’s election will vest in installments subject to the Non-Employee
Director’s Continuous Service (as defined in the Plan) through such vesting
dates on the terms specified above; provided, however, that all unvested shares
subject to such stock options will accelerate and vest in full upon a Change in
Control (as defined in the Plan), subject in each case to the Non-Employee
Director’s Continuous Service as of immediately prior to the Change in Control.

 

--------------------------------------------------------------------------------

 

•

Any stock options granted pursuant to this Director Compensation Policy will be
Nonstatutory Stock Options (as defined in the Plan), will have an exercise price
per share equal to 100% of the Fair Market Value (as defined in the Plan) of the
Company’s common stock on the date of grant and will have a term of ten years
from the date of grant (subject to earlier termination in connection with the
Non-Employee Director’s termination of service or certain corporate transactions
and in accordance with the terms of the Plan).  Any such stock option will
become exercisable when vested and the vested portion of any such stock option
will remain exercisable in accordance with the stock option grant notice and
agreement governing the stock option.  

 

Equity Compensation

Equity awards will be granted under the Plan. All stock options granted under
the Director Compensation Policy will be Nonstatutory Stock Options, with a term
of ten years from the date of grant (subject to earlier termination upon a
termination of the Non-Employee Director’s Continuous Service (as defined in the
Plan)) and an exercise price per share equal to 100% of the Fair Market Value
(as defined in the Plan) of a share of the Company’s common stock on the date of
grant.  

1.Automatic Equity Grants.  

(a)Initial Grant for New Directors.  Without any further action of the Board,
each person who, after the Effective Date, is elected or appointed for the first
time to be a Non-Employee Director will automatically, upon the date of his or
her initial election or appointment to be a Non-Employee Director, be granted a
Nonstatutory Stock Option to purchase 22,500 shares of common stock (the
“Initial Grant”).  Each Initial Grant will vest in a series of three successive
equal annual installments over the three-year period measured from the date of
grant, subject to the Non-Employee Director’s Continuous Service through each
applicable vesting date.

(b)Annual Grant.  Without any further action of the Board, at the close of
business on the date of each annual meeting of the Company’s stockholders (each,
an “Annual Meeting”) following the Effective Date, each person who is then a
Non-Employee Director will automatically be granted a Nonstatutory Stock Option
to purchase 7,500 shares of Company common stock (the “Annual Grant”).  Each
Annual Grant will vest upon the earlier of the one (1) year anniversary of the
grant date or the day prior to the Company’s next Annual Meeting occurring after
the grant date, subject to the Non-Employee Director’s Continuous Service
through the vesting date.

2.Change in Control.  Notwithstanding the foregoing vesting schedules, for each
Non-Employee Director who remains in Continuous Service with the Company until
immediately prior to the closing of a Change in Control (as defined in the
Plan), the shares subject to his or her then-outstanding equity awards that were
granted pursuant to the Director Compensation Policy will become fully vested
immediately prior to the closing of such Change in Control.

3.Remaining Terms.  The remaining terms and conditions of each stock option,
including transferability, will be as set forth in the Company’s standard Option
Agreement, in the form adopted from time to time by the Board.

--------------------------------------------------------------------------------

 

Expenses

The Company will reimburse Non-Employee Directors for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings; provided, that the Non-Employee
Director timely submits to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.

 